WIGGINTON, Judge.
This cause is before us to review the trial court’s final “Order of Commitment for Subsequent Adoption,” wherein it adjudged A.G.N., Jr., to be a dependent child under chapter 39, Florida Statutes, and ordered the child to be permanently committed to the care, custody and control of Christian Family Services, Inc., for subsequent adoption. The crux of the issue before us is whether A.G.N., Jr., is a dependent child as defined by section 39.01(9). Cognizant of the outstanding purposes of chapter 39, those being the preservation and strengthening of the child’s family ties, and the safeguarding of the child’s welfare, section 39.001, we carefully and conscientiously scrutinized the record before us only to conclude that the trial court did not abuse its discretion in finding A.G.N., Jr., to have been abandoned and neglected by his natural parents as those terms are defined by section 39.01(1) and (26), and consequently, to be a dependent child. We conclude, as did the trial court, that the surrender, consent and waiver of notice forms executed by the parents in favor of Christian Family Services, Inc., were knowingly, freely and voluntarily given, and concur in the trial court’s determination that *499A.G.N., Jr., be removed from his parents’ custody.
AFFIRMED.
JOAN OS and NIMMONS, JJ., concur.